NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 27 October 2018.  These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “one or plural elements”, “at least one first element” and “at least one second element” are positively recited elements of the centrifuge insert. For examination purpose, the examiner considers said elements not to be positively recited structure. Claims 2-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for this same reason since they are dependent claims of Claim 1.
Regarding claim 10, it is unclear if “at least two grips” in line 3 refers to the same “grips” recited in line 1 of said claim or to different grips.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3425922 (Minoru).
Regarding claim 1, DE 3425922 discloses a centrifuge insert 15 for receiving one or plural elements from a group consisting of sample container and sample carrier in a centrifuge rotor of a laboratory centrifuge that is configured as a swing out rotor, wherein the centrifuge insert is adapted to receive at least one first element which has a circular or oval cross section at least in portions or at least one second element which has a polygonal cross section at least in portions (e.g., Fig. 1-3).
Regarding claim 3, DE 3425922 discloses wherein the centrifuge insert is configured to receive the at least one element in a form locking manner, or wherein a base configuration of receivers of the centrifuge insert is adapted to a base configuration of sample containers or sample carriers to be received and has a flat, conical or cambered contour (Fig. 4-9).
Regarding claim 6, DE 3425922 discloses wherein the centrifuge insert is configured to laterally fix the at least one first element or the at least one second element (page 8, lines 22-26 of machine translation).
Regarding claim 7, DE 3425922 discloses wherein the centrifuge insert includes at least one bar or protrusion 20, 21, 24, and/or 25 which is adapted to laterally envelop at least one of the at least one first element and the at least one second element at least partially, or wherein the centrifuge insert includes at least one recess or groove 22, 
Regarding claim 8, DE 3425922 discloses wherein the centrifuge insert includes at least two supports 31 and/or 32 which are arranged opposite to each other and adapted to laterally support at least one supplemental element (a lid) or the at least one second element or at least two supplemental elements or second elements that are stacked on top of each other (page 8, lines 8-11 of machine translation).
Regarding claim 9, DE 3425922 discloses wherein the at least two supports 31 and/or 32 include interlocking connection elements (central outer locking recesses) which are adapted to provide an interlocking connection between the at least two supports and the at least one supplemental element or the at least one second element (page 8, lines 8-11 of machine translation).
Regarding claim 10, DE 3425922 discloses wherein the centrifuge insert includes grips 31 and/or 32 for gripping the centrifuge insert, wherein the centrifuge insert includes at least two grips 31 and/or 32 which are arranged opposite to each other and adapted to laterally support at least one supplemental element (a lid) or the at least one second element, or at least two supplemental elements or second elements that are stacked on top of each other (page 8, lines 8-11 of machine translation).
Regarding claim 11, DE 3425922 discloses wherein the at least one second element 46 is a sample carrier, a plate shaped element configured as a micro plate, a micro titer plate, a PCR plate or a deep well plate with plural receivers for samples (Fig. 3, 8 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3425922 (Minoru) in view of DE 202013006223 (Eppendorf).
Regarding claim 2, DE 3425922 discloses wherein the at least one first element is sample container, a sample beaker, a sample tube, a reaction vessel, a centrifuge vessel, a flask, a micro reaction vessel or a cell culture vessel (Fig. 2 and 8), but does not specifically disclose wherein the at least one first element includes a conically configured base section.
DE 202013006223 discloses a centrifuge insert 400 wherein the at least one first element includes a conically configured base section 300. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge insert of DE 3425922 to be able to receive the at least one first element with a conically configured base section as taught by DE 202013006223 for the purpose of accommodating common sample tubes or containers (Abstract).

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3425922 (Minoru) in view of Ballhause (U.S. Patent Application Pub. No. 2014/0010739).
Regarding claim 2, DE 3425922 discloses wherein the at least one first element is sample container, a sample beaker, a sample tube, a reaction vessel, a centrifuge vessel, a flask, a micro reaction vessel or a cell culture vessel (Fig. 2 and 8), but does not specifically disclose wherein the at least one first element includes a conically configured base section.
Ballhause discloses a centrifuge insert 60 wherein the at least one first element 30 includes a conically configured base section (Fig. 2A). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the centrifuge insert of DE 3425922 to be able to receive the at least one first element with a conically configured base section as taught by Ballhause for the purpose of allowing a sample to be easily removed from the bottom portion of the centrifuge vessel (para. [0030]).
Regarding claims 4 and 5, DE 3425922 does not teach wherein the centrifuge insert is configured modular with a base element and at least one supplemental element wherein the supplemental element is pluggable into the base element or pluggable on the base element, and wherein a plug connection configured as a groove and key connection is formable between the base element and the supplemental element; wherein the supplemental element includes at least one first receiver for the at least one first element, or wherein the supplemental element includes an external geometry which forms at least one second receiver for the at least one first element in cooperation with a corresponding interior geometry of the base element.
Ballhause discloses wherein the centrifuge insert is configured modular with a base element 60 and at least one supplemental element 50 wherein the supplemental element is pluggable into the base element or pluggable on the base element, and wherein a plug connection configured as a groove and key connection is formable between the base element and the supplemental element; wherein the supplemental element 50 includes at least one first receiver for the at least one first element 30, or wherein the supplemental element includes an external geometry which forms at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774